Citation Nr: 1617798	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine, residuals of cervical injury to C1-2 (cervical spine disability).
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1962.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In September 2012, April 2015, and October 2015, the Board remanded the case for further development.

Although the Agency of Original Jurisdiction (AOJ) has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected cervical spine disability, the Board may infer a claim for a TDIU.  Thus, the issue is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU due to the service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability is not manifested by unfavorable ankylosis of the entire cervical spine and does not result in incapacitating episodes.

2.  The Veteran's service-connected cervical spine disability does not result in neurological abnormalities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine, residuals of cervical injury to C1-2 (cervical spine disability) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c), (d).  

Veteran was provided with multiple examinations over the course of his appeal.  Various earlier examinations were deemed inadequate for multiple reasons.  An additional VA examination was provided in January 2016.  The Board finds that this VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  

The appeal is thus ready to be considered on the merits.

Increased rating claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's cervical spine disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted and with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. §4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background

An October 2007 magnetic resonance imaging (MRI) revealed multi-level degenerative disc disease and foraminal stenosis.  A November 2007 VA neurology consult revealed the Veteran had diminished vibration (by 10 seconds) in his finger, though peripheral neuropathy in the upper extremities was not diagnosed. 

The Veteran was afforded a VA examination in March 2008.  He reported frequent neck pain and limitation of motion.  He described his pain as sharp and constant in nature.  He had intermittent numbness of the hands in a glove distribution, but no radiation of pain or numbness from the neck into either upper extremity and no perceived weakness of hand grasp on the right or left.  After repetitive use he felt increased pain (10+) as well as fatigue, weakness, and lack of endurance.  The Veteran reported flare-ups over the prior 12 months that were severe in degree and at times lasted for days.  He stated he could walk one/half of a mile before he has an increase in his neck pain, but could sit for hours.  There was no spasm, but there was tenderness about the cervical spine.  On inspection of the hands there is no muscle atrophy of either hand.  Upon examination of the cervical spine, forward flexion was to 30 degrees, extension was to 9 degrees, right lateral flexion was to 5 degrees, left lateral flexion was to 10 degrees, and right and left lateral rotation were both to 5 degrees, all with pain.  Motor examination was normal in the upper and lower extremities.  There was a slight decrease in sensation to pinwheel in the palm of the left hand, and decreased sensation to touch, pinwheel and vibratory sensation in a stocking distribution of both feet and ankles, but an otherwise normal sensory examination.  Deep tendon reflexes in the biceps, brachioradialis, and triceps were all noted to be 0.

The Veteran underwent a VA examination in October 2012.  The Veteran reported ongoing neck pain and flare-ups when his neck pain upon turning his head would last for days.  On examination, forward flexion was to 15 degrees with pain at 5 degrees, extension was to 10 degrees with pain at 5 degrees, right lateral flexion was to 5 degrees with pain at 5 degrees, left lateral flexion was to 10 degrees with pain at 5 degrees, right and left lateral rotation were to 10 degrees each with pain at 5 degrees.  After three repetitive movements, forward flexion was further limited to 10 degrees, and right and left lateral flexion and right and left lateral rotation were all limited to 5 degrees.  The Veteran's limitation of function was due to less movement than normal, weakened movement, and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue, guarding, or muscle spasm of the cervical spine.  Muscle strength testing was normal, with no atrophy.  Reflex examination revealed hypoactive deep tendon reflexes at biceps, triceps, and brachioradialis.  Sensory examination was normal. The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He denied bowel or bladder problems.  While the examiner opined that the Veteran did have IVDS, he indicated that he did not have any incapacitating episodes over the prior 12 months due to IVDS.  The examiner noted that the Veteran's diagnosis was a progression of a prior established diagnosis.  Imaging studies revealed multilevel osteophytes disc bulging and foraminal stenosis, which were not usually seen in simple cervical strain syndrome.  The examiner noted that, furthermore, imaging studies documented severe degenerative disc disease with foraminal stenosis over multiple levels. 

The Veteran was afforded a VA examination in July 2015, in order to determine whether he had any neurological abnormalities in his upper extremities associated with his service-connected cervical spine disability.  The examiner noted that the Veteran had a diagnosis of peripheral neuropathy of the bilateral lower extremities.  However, upon examination, the Veteran did not have any symptoms attributable to any peripheral nerve condition of the upper extremities.  Specifically, he had no pain, paresthesias and/or dyesthesias, or numbness in his upper extremities.  Muscle strength testing and sensory examination were normal, and the Veteran had no trophic changes.  The examiner noted that the Veteran had no symptoms of paralysis in the upper extremity nerves or radicular groups, but that he was diagnosed with peripheral neuropathy of the lower extremities more than 40 years after his original cervical injury.  The examiner noted neuropathy was on the basis of an idiopathic process and/or a B12 efficiency, and that there was no suggestion that this was due to the cervical injury.  MRI at the time of workup did not indicate any cervical myelopathic changes to explain the lower extremity neuropathy.  The Veteran did not claim any current upper extremity sensory or motor impairment; examination was negative for same.  An updated NCV/EMG in 2007 reflected some physiologic abnormalities of the upper extremities; however, the examiner noted that they were not currently symptomatic and did not affect function.  The examiner opined that, for these reasons, the current bilateral lower extremity peripheral neuropathy is less likely than not proximately due to or caused by the cervical spine injury that has been service-connected.

A December 2015 VA addendum opinion reflects the examiner's observation that medical records reflecting treatment for the Veteran's cervical spine over the prior two to three years did not include any suggestion of cervical radiculopathy.  Cervical MRI shows multilevel spondylosis.  The examiner opined that the Veteran's peripheral neuropathy was not related to his cervical spine injury, and that there was no known cervical radiculopathy or cervical myelopathy related to the original cervical injury.  The examiner opined that it was less likely than not that any present form of neuropathy of the upper or lower extremities was a symptom of his service-connected cervical disability. 

The Veteran was afforded another VA examination in January 2016.  The Veteran described intermittent pain daily that ranges 0-6/10 located at both sides of his neck.  
He reported infrequent flares with a feeling of locking in the morning, causing a sharp transient pain that occurred briefly.  The Veteran stated that after repetitive use, there were no additional functional limitations.  The examiner found that there had been no other significant decrease in functional capacity for issues of pain, weakness, fatigability or incoordination.  The Veteran's neuropathic symptoms include constant numbness/tingling in a stocking glove below knee.  The Veteran reported numbness in hands bilaterally that dissipated with movement.  He had no motor complaints and no bowel or bladder issues.  Range of motion of the cervical spine was forward flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  Pain was present on extension, left lateral flexion, and left lateral rotation.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups.  The Veteran did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  There was no ankylosis of the spine. The examiner found that the Veteran did not have IVDS of the cervical spine.  Muscle strength, reflex, and sensory testing of the upper extremities were normal.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities related to his cervical spine (neck) condition, including such as bowel or bladder problems due to cervical myelopathy.  Sensory exam and motor strength of the upper extremities was normal.  The examiner found that the Veteran had significant degenerative disease of his cervical spine which markedly limits motion and causes a chronic and intermittent pain syndrome.  There was no current manifestation of radiculopathy or cervical myelopathy; but evidence for a peripheral neuropathy continued.  The examiner noted that peripheral neuropathy had been extensively evaluated in his past and attributed to either B12 deficiency or an idiopathic cause.  The examiner found that, based on the record, an updated cervical MRI was not clinically indicated for this disability examination for his neurologic symptoms.  The examiner noted that the Veteran's current neuropathic complaints consistent with B12 or idiopathic peripheral neuropathy are less likely than not proximately due to or caused by his service-connected cervical condition.

VA medical records throughout the appeals period show ongoing treatment for cervical spine pain, including acupuncture.

Analysis

After review of the evidence, the Board finds that the Veteran's cervical spine disability more closely approximates the criteria for a 30 percent rating for the entire appeal period.  A rating higher than 30 percent is not warranted, however.

In this regard, and as reflected by the above, there is no competent evidence of unfavorable ankylosis of the entire cervical spine. 

The March 2008 and October 2012 examinations do not reflect ankylosis; instead, the Veteran retained some useful motion of the cervical spine.  Additionally, the January 2016 VA examiner specifically reported no ankylosis of the cervical spine. Therefore, a higher rating is not warranted based upon limitation of motion. 

The Veteran's range of motion of the cervical spine was also not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  As such, even when considering all the evidence along with the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating because any pain, incoordination, fatigue, weakness, and lack of endurance did not result in such significant limitation of motion such that it more closely approximately unfavorable ankylosis of the cervical or entire spine.  Therefore, applying the DeLuca criteria does not lead to a higher rating under the general criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, even if the Veteran met the criteria for a diagnosis of intervertebral disc syndrome of the cervical spine at some point during the appeal, there is no objective evidence that bed rest has been prescribed by a physician for the Veteran's service-connected cervical spine disability.  Thus, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

It is not disputed that the Veteran has pain on motion, but the 30 percent disability rating, which is in effect since the date of service connection, adequately compensates for pain and functional loss due to the cervical spine disability.  To the extent that interference with employment has been asserted, the 30 percent evaluation assigned in this decision throughout the appeal contemplates impairment in earning capacity, including loss of time from exacerbations due the Veteran's  cervical spine disability. Diagnostic Codes 5237-5243. 38 C.F.R. § 4.1 (2015).

In reaching these conclusions, the Board acknowledges that the Veteran may believe that his cervical spine disability may be more severe than the currently assigned 30 percent disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria for this time period.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's cervical spine disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his cervical spine symptomatology. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As to whether the Veteran has any neurological abnormalities associated with his cervical spine disability, the evidence of record does not reflect any bowel or bladder abnormalities or erectile dysfunction linked to his cervical spine disability. 

With regard to neurological abnormalities in the Veteran's extremities, competent medical evidence reflects that the Veteran has peripheral neuropathy in his lower extremities, but that this is not etiologically related to his service-connected cervical spine disability.  In addition, the Board finds that the competent medical evidence of record does not support a separate grant of benefits for peripheral neuropathy of his upper extremities.  Although the October 2007 MRI revealed foraminal stenosis, and the Veteran has had some symptoms in his upper extremities-diminished vibration (by 10 seconds) in his finger and some reported numbness in his upper extremities that dissipated with movement-extensive examination has revealed that none of the VA examiners have diagnosed peripheral neuropathy or radiculopathy in the Veteran's upper extremities, even upon specific neurological examination in July 2015.  

The January 2016 VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran did not have any other neurologic abnormalities related to his cervical spine (neck) condition, including bowel or bladder problems due to cervical myelopathy.  The examiner also noted that sensory exam and motor strength of the upper extremities was normal.  The examiner found that there was no current manifestation of radiculopathy or cervical myelopathy; but evidence for a peripheral neuropathy continued.  The examiner noted that peripheral neuropathy had been extensively evaluated in his past and attributed to either B12 deficiency or an idiopathic cause.  The examiner found that, based on the record, an updated cervical MRI was not clinically indicated for the disability examination for the Veteran's neurologic symptoms.  The examiner noted that the Veteran's current neuropathic complaints consistent with B12 or idiopathic peripheral neuropathy are less likely than not proximately due to or caused by his service-connected cervical condition.

As the preponderance of evidence is against a conclusion that the Veteran has any neurological abnormalities in his upper extremities related his service-connected cervical spine disability, separate disability ratings are not warranted.

In sum, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for his cervical spine disability at any point during the initial evaluation period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating. Id.

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.' 38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').

With respect to the first prong of Thun, concerning the rating for the service-connected neck disability, the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  As discussed above, the Veteran's service-connected cervical spine disability is manifested by signs and symptoms such as pain, and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the cervical spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the spine in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his service-connected cervical disability on appeal. Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  
 
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine, residuals of cervical injury to C1-2 (cervical spine disability) is denied.


REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran's service-connected cervical spine disability may preclude him from securing or following a substantially gainful occupation consistent with his education, training, and occupational experience.  Specifically, the January 2016 VA examiner found that the Veteran's markedly limited cervical motion would make him unfit for commercial driving.  The Veteran reported that his work experience was in transport management.  The Board finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected neck disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  

2.  Adjudicate the Veteran's claim of entitlement to a TDIU.  This matter should be returned to the Board only if the Veteran perfects a timely appeal of the issue.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


